TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00018-CV



      Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.;
    Crosswater Corporation; Harbor Ventures, Inc.; Rand Forest and Richard Kemp,
                                     Appellants

                                                v.

                       Charles H. West and Rhonda West, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-07-004294, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Crosswater Yacht Club, L.P., Crosswater Yacht Club Management,

L.L.C., Crosswater Corporation, Harbor Ventures, Inc., Rand Forest, and Richard Kemp have filed

a motion requesting that this appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the

motion and dismiss the appeal.



                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: October 14, 2008